Hooker, J.
Esther Hill, the complainant, filed the bill in this case to compel the defendant William Winegar to convey to her a city lot, and to declare two deeds given to Eugene Bateman and Frank P. Smith, respectively, void. Charles Bateman held a land contract for the lot, given him upon an agreement to purchase, from Reynolds & Franklin. Bateman assigned this contract to Winegar, *235to secure him for a debt, and Winegar paid the consideration, and took a deed from Reynolds & Franklin, knowing, when he took the deed, of the complainant’s claim. Complainant was housekeeper for Bateman, and he gave her a deed of the premises, duly signed and witnessed, the acknowledgment and certificate of record being forged. She testifies that this was in part payment of a debt, and we so find the fact. Some months afterwards, she learned that this deed was a forgery, and that Bateman’s only title was a land contract, and that this had been assigned to Winegar, and that Winegar was about to take a deed. This resulted in Bateman’s arrest, which was soon followed by his suicide. He left no will, but left a letter to his sister Mary Bateman, a resident of Iowa. Of this letter the following is a copy:
“Batesville, Ark., Oct. 2d, 1893.
“To My Dear Sister, Mary E. Bateman, Cresco, Iowa: I wrote you on this date that I had made you a beneficiary in my Life Ins. Pol. to the Amt. of $2,000, Royal Arcanum order, trusting to your devotion and faithfulness to disburse the same as I may instruct you, which is as follows, viz.: $200 for funeral expenses, &c.; $400 for yourself and my dear mother; $350 to my beloved wife, Ida M. Bateman, Batesville, Ark.; $200 to B. Mesman, H. N. Dosker, Agt., on condition of his deeding to Mrs. Esther Hill lot 29 Orchard Hill Add. to city Grand Rapids, Mich.; $285 to Wm. Winegar, on his deeding to Mrs. Esther Hill lot No. 20 of Reynolds & Franklin’s 3d Add. to city of Grand Rapids, Mich., and said Winegar to release all claim to furniture and all • obligation against me; $450 to F. P. Smith, 615 Mich. Trust Buldg., Grand Rapids, Mich.; $115 Bal. as the necessities of my children, Arthur É. & Grace E., may require from time to time, and such other incidentals as might arise. Now, I trust, my dear sister, that this will be treated as a sacred request from an affectionate brother. I would advise you to correspond with either F. P. Smith or William Wine-gar, who will gladly aid you in fulfilling the requirements of this obligation. They are both gentlemen in whom you can trust fully. God will bless and aid you in carrying out this, the last request of an affectionate brother.
“Charles Bateman.”
*236It would seem that Mary Bateman received the money on the life policy, for she sent her brother Eugene Bate-man to Grand Rapids to adjust the matters in accordance with the wisheá of Charles Bateman. Eugene paid Winegar as directed, but, instead of having lot 20 deeded to Esther Hill, he took a deed to himself, and sold the property to defendant Smith for $175, the deed reciting a consideration of $400 or $475.
Under, this state of facts, about the only question in the case is the bonafides of Smith’s purchase. Winegar undoubtedly had the right to pay up the contract, and take a deed, to preserve his security. The deed to Mrs. Hill was an assignment of Bateman’s right to redeem. On payment by her, Winegar would have been under obligations to deed to her. He gave a quitclaim deed to Eugene Bateman, knowing that she had such right, possibly because it was necessary to induce Bateman to pay. But Bateman assuredly had no right to sell the property to Smith. He was in duty bound tq do as instructed, viz., take a deed to Esther Hill, and, having received a deed to himself; he should have conveyed to her. But he took no better title than Winegar had, and he could sell Smith nothing more, as his deed was a quitclaim. So, at the most, Smith held a deed as security for the debt due to Winegar; and, if the question were raised, it is extremely doubtful if he could claim to be á bona fide purchaser in the law—First, because there ‘is nothing to show that the Winegar claim was negotiable; second, it was probably overdue, and had actually been paid by Eugene. But we find it unnecessary to rest the case upon this ground. The evidence satisfies us that Mr. Smith was fully aware of complainant’s claim, and we discredit the pretense that he was ignorant of the directions to Mary Bateman, and what Eugene did in the matter. He was the intimate friend and creditor of Charles Bateman. ' He signed his bail bond. He admits that he knew of the letter to Mary Bateman, for he says that he was interested in ascertaining whether his claim was *237provided for or not, and he admits that he talked with the coroner about it. In short, we find enough in his own testimony, to say nothing of the complainant’s, to dispose of his statement that he purchased in ignorance of her claim.
We are of the opinion that the decree of the circuit court should be reversed, and a decree entered in accordance with the prayer of the bill, with costs of both courts; and, further, that, if occasion requires, said decree may be entitled to record as evidence of complainant’s title to the premises. Ordered accordingly.
The other Justices concurred.